EXHIBIT 10.1

 

ACQUISITION AGREEMENT

 

THIS ACQUISITION AGREEMENT (the “Agreement”) is made this 1st day of July, 2016,
by and among Gawk Incorporated, a Nevada corporation (“GAWK”), on one hand, and
XTELUS LLC a North Carolina Limited Liability Company (“XTELUS U.S.”) and XTELUS
S.A. a Commonwealth of Dominica International Business Company (“XTELUS S.A.”
and collectively with XTELUS U.S. as, “XTELUS”) and the undersigned shareholder
of XTELUS, NEOGEN HOLDINGS LLC (”NEOGEN”) on the other hand.

 

BACKGROUND

 

A. The NEOGEN owns all of the issued and outstanding shares of capital stock
(the “Shares”) of XTELUS;

 

B. Upon the terms and subject to the conditions set forth herein, GAWK desires
to purchase the Shares from NEOGEN, and NEOGEN desires to sell the Shares to
GAWK (the “Stock Purchase”), after which transaction, XTELUS shall be a
wholly-owned subsidiary of GAWK; and

 

C. GAWK, XTELUS and NEOGEN desire to make certain representations, warranties,
covenants and agreements in connection with the Stock Purchase and also to
prescribe various conditions to the Stock Purchase.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the parties agree as follows:

 

Article I

PURCHASE AND SALE

 

I.1 Purchase and Sale. Upon the terms and subject to the conditions set forth in
this Agreement, at the “Closing” (as hereinafter defined), NEOGEN will sell,
convey, assign, and transfer the Shares and/or complete control and beneficial
interest in the Shares to GAWK. The Shares transferred to GAWK at the Closing
shall constitute 100% of the issued and outstanding equity interests of XTELUS.

 

I.2 Consideration. Upon the terms and subject to the satisfaction of the
conditions contained in this Agreement, in consideration of the sale,
conveyance, assignment and transfer of the Shares and/or complete control and
beneficial interest in the Shares, GAWK agrees to issue to NEOGEN, one share of
GAWK’s Series D Convertible Preferred Stock (“GAWK Stock”)

 

I.3 Closing. Unless this Agreement shall have been terminated pursuant to
Article VI and subject to the satisfaction or waiver of the conditions set forth
in Article V, the closing of the Stock Purchase (the “Closing”) will take place
electronically no later than at 5:00pm. U.S. Pacific Standard Time on the
business day three (3) days following the date of satisfaction of the conditions
set forth in Article V (as indicated by the officer certificates to be issued by
GAWK and XTELUS pursuant to Article V) (the “Closing Date”), unless another
date, time or place is agreed to in writing by the parties hereto.

 

Article II

REPRESENTATIONS AND WARRANTIES

 

II.1 Representations and Warranties of XTELUS. XTELUS and NEOGEN jointly and
severally represent and warrant to GAWK as follows:

 



 1 of 19

 



 

(a) Organization, Standing and Power. XTELUS is duly organized, validly existing
and in good standing under the laws of the State of North Carolina (XTELUS LLC)
and the laws of the Commonwealth of Dominica (XTELUS S.A.) respectively and has
the requisite power and authority and all government licenses, authorizations,
permits, consents and approvals required to own, lease and operate its
properties and carry on its business as now being conducted. XTELUS is duly
qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing necessary, other than in
such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a material adverse effect.

 

(b) Subsidiaries. XTELUS does not own directly or indirectly, any equity or
other ownership interest in any company, corporation, partnership, joint venture
or otherwise.

 

(c) Capital Structure. The number of shares and type of all authorized, issued
and outstanding capital stock of XTELUS, and all shares of capital stock
reserved for issuance under XTELUS’s various option and incentive plans is
specified on Schedule 2.01(c). Except as set forth in Schedule 2.01(c), no
shares of capital stock or other equity securities of XTELUS are issued,
reserved for issuance or outstanding. All outstanding shares of capital stock of
XTELUS are duly authorized, validly issued, fully paid and nonassessable and not
subject to preemptive rights. There are no outstanding bonds, debentures, notes
or other indebtedness or other securities of XTELUS having the right to vote (or
convertible into, or exchangeable for, securities having the right to vote) on
any matters. Except as set forth in Schedule 2.01(c), there are no outstanding
securities, options, warrants, calls, rights, commitments, agreements,
arrangements or undertakings of any kind to which XTELUS is a party or by which
they are bound obligating XTELUS to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of capital stock or other equity or
voting securities of XTELUS or obligating XTELUS to issue, grant, extend or
enter into any such security, option, warrant, call, right, commitment,
agreement, arrangement or undertaking. There are no outstanding contractual
obligations, commitments, understandings or arrangements of XTELUS to
repurchase, redeem or otherwise acquire or make any payment in respect of any
shares of capital stock of XTELUS.

 

(d) Corporate Authority; Noncontravention. XTELUS has all requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement. The execution and delivery of this Agreement by
XTELUS and the consummation by XTELUS of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of XTELUS. This
Agreement has been duly executed and when delivered by XTELUS shall constitute a
valid and binding obligation of XTELUS, enforceable against XTELUS and NEOGEN,
as applicable, in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity.
The execution and delivery of this Agreement do not, and the consummation of the
transactions contemplated by this Agreement and compliance with the provisions
hereof will not, conflict with, or result in any breach or violation of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of or “put” right with
respect to any obligation or to a loss of a material benefit under, or result in
the creation of any security interest upon any of the properties or assets of
XTELUS under, (i) XTELUS’s certificate or articles of incorporation, bylaws or
other organizational or charter documents of XTELUS, (ii) any loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise or license applicable to XTELUS, its
properties or assets, or (iii) subject to the governmental filings and other
matters referred to in the following sentence, any judgment, order, decree,
statute, law, ordinance, rule, regulation or arbitration award applicable to
XTELUS, its properties or assets, other than, in the case of clauses (ii) and
(iii), any such conflicts, breaches, violations, defaults, rights, losses or
security interests that individually or in the aggregate could not have a
material adverse effect with respect to XTELUS or could not prevent, hinder or
materially delay the ability of XTELUS to consummate the transactions
contemplated by this Agreement.

 



 2 of 19

 



 

(e) Governmental Authorization. No consent, approval, order or authorization of,
or registration, declaration or filing with, or notice to, any United States or
foreign court, administrative agency or commission, or other federal, state or
local government or other governmental authority, agency, domestic or foreign (a
“Governmental Entity”), is required by or with respect to XTELUS in connection
with the execution and delivery of this Agreement by XTELUS or the consummation
by XTELUS of the transactions contemplated hereby, except, with respect to this
Agreement, any filings under the Securities Act or the Securities Exchange Act
of 1934, as amended (the “Exchange Act”).

 

(f) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by XTELUS or NEOGEN to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other person with respect to
the transactions contemplated by this Agreement.

 

(g) Litigation; Labor Matters; Compliance with Laws.

 

(i) There is no suit, action or proceeding or investigation pending or, to the
knowledge of XTELUS, threatened against or affecting XTELUS or any basis for any
such suit, action, proceeding or investigation that, individually or in the
aggregate, could reasonably be expected to have a material adverse effect with
respect to XTELUS or prevent, hinder or materially delay the ability of XTELUS
to consummate the transactions contemplated by this Agreement, nor is there any
judgment, decree, injunction, rule or order of any Governmental Entity or
arbitrator outstanding against XTELUS having, or which, insofar as reasonably
could be foreseen by XTELUS, in the future could have, any such effect.

 

(ii) The conduct of the business of XTELUS complies with all statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees or arbitration awards
applicable thereto.

 

(h) Benefit Plans. XTELUS is not a party to any Benefit Plan under which XTELUS
currently has an obligation to provide benefits to any current or former
employee, officer or director of XTELUS. As used herein, “Benefit Plan” shall
mean any employee benefit plan, program, or arrangement of any kind, including
any defined benefit or defined contribution plan, stock ownership plan,
executive compensation program or arrangement, bonus plan, incentive
compensation plan or arrangement, profit sharing plan or arrangement, deferred
compensation plan, agreement or arrangement, supplemental retirement plan or
arrangement, vacation pay, sickness, disability, or death benefit plan (whether
provided through insurance, on a funded or unfunded basis, or otherwise),
medical or life insurance plan providing benefits to employees, retirees, or
former employees or any of their dependents, survivors, or beneficiaries,
severance pay, termination, salary continuation, or employee assistance plan.

 

(i) Properties and Tangible Assets.

 



 3 of 19

 



 

(i) XTELUS has valid land use rights for all real property that is material to
its business and good, clear and marketable title to all its tangible properties
and tangible assets disclosed as being owned by XTELUS, free and clear of all
material security interests, encumbrances, claims, security interest, options
and restrictions of any nature whatsoever.

 

(ii) XTELUS has good and marketable title to, or its employees have necessary
access to, or in the case of leased property, a valid leasehold interest in, the
office space, computers, equipment and other material tangible assets which are
material to its business. Each such tangible asset is in all material respects
in good operating condition and repair (subject to normal wear and tear), is
suitable for the purposes for which it presently is used, and, except as to
leased assets, free and clear of any and all security interests. XTELUS does not
have any knowledge of any dispute or claim made by any other person concerning
such right, title and interest in such tangible assets, except where such assets
are the property of, or supplied by, its employees.

 

(j) Intellectual Property.

 

(i) As used in this Agreement, “Intellectual Property” means all right, title
and interest in or relating to all intellectual property, whether protected,
created or arising under the laws of the United States or any other jurisdiction
or under any international convention, including, but not limited to the
following: (a) service marks, trademarks, trade names, trade dress, logos and
corporate names (and any derivations, modifications or adaptations thereof),
Internet domain names and Internet websites (and content thereof), together with
the goodwill associated with any of the foregoing, and all applications,
registrations, renewals and extensions thereof (collectively, “Marks”); (b)
patents and patent applications, including all continuations, divisionals,
continuations-in-part and provisionals and patents issuing thereon, and all
reissues, reexaminations, substitutions, renewals and extensions thereof
(collectively, “Patents”); (c) copyrights, works of authorship and moral rights,
and all registrations, applications, renewals, extensions and reversions thereof
(collectively, “Copyrights”); (d) confidential and proprietary information,
trade secrets and non-public discoveries, concepts, ideas, research and
development, technology, know-how, formulae, inventions (whether or not
patentable and whether or not reduced to practice), compositions, processes,
techniques, technical data and information, procedures, designs, drawings,
specifications, databases, customer lists, supplier lists, pricing and cost
information, and business and marketing plans and proposals, in each case
excluding any rights in respect of any of the foregoing that comprise or are
protected by Patents (collectively, “Trade Secrets”); and (e) Technology. For
purposes of this Agreement, “Technology” means all Software, information,
designs, formulae, algorithms, procedures, methods, techniques, ideas, know-how,
research and development, technical data, programs, subroutines, tools,
materials, specifications, processes, inventions (whether or not patentable and
whether or not reduced to practice), apparatus, creations, improvements and
other similar materials, and all recordings, graphs, drawings, reports,
analyses, and other writings, and other embodiments of any of the foregoing, in
any form or media whether or not specifically listed herein. Further, for
purposes of this Agreement, “Software” means any and all computer programs,
whether in source code or object code; databases and compilations, whether
machine readable or otherwise; descriptions, flow-charts and other work product
used to design, plan, organize and develop any of the foregoing; and all
documentation, including user manuals and other training documentation, related
to any of the foregoing.

 



 4 of 19

 



 

(ii) Schedule 2.01(j) sets forth a list and description of the Intellectual
Property required for XTELUS to operate, or used or held for use by XTELUS, in
the operation of its business, including, but not limited to (a) all issued
Patents and pending Patent applications, registered Marks, pending applications
for registration of Marks, unregistered Marks, registered Copyrights of XTELUS
and the record owner, registration or application date, serial or registration
number, and jurisdiction of such registration or application of each such item
of Intellectual Property, (b) all Software developed by or for XTELUS and (c)
any Software not exclusively owned by XTELUS and incorporated, embedded or
bundled with any Software listed in clause (b) above (except for commercially
available software and so-called “shrink wrap” software licensed to XTELUS on
reasonable terms through commercial distributors or in consumer retail stores
for a license fee of no more than $10,000).

 

(iii) XTELUS is the exclusive owner of or has a valid and enforceable right to
use all Intellectual Property listed for XTELUS in Schedule 2.01(j) (and any
other Intellectual Property required to be listed in Schedule 2.01(j)) as the
same are used, sold, licensed and otherwise commercially exploited by XTELUS,
free and clear of all security interests, and no such Intellectual Property has
been abandoned. The Intellectual Property owned by XTELUS and the Intellectual
Property licensed to it pursuant to valid and enforceable written license
agreements include all of the Intellectual Property necessary and sufficient to
enable XTELUS to conduct its business in the manner in which such business is
currently being conducted. The Intellectual Property owned by XTELUS and its
rights in and to such Intellectual Property are valid and enforceable.

 

(iv) XTELUS has not received, and is not aware of, any written or oral notice of
any reasonable basis for an allegation against XTELUS of any infringement,
misappropriation, or violation by XTELUS of any rights of any third party with
respect to any Intellectual Property, and XTELUS is not aware of any reasonable
basis for any claim challenging the ownership, use, validity or enforceability
of any Intellectual Property owned, used or held for use by XTELUS. XTELUS does
not have any knowledge (a) of any third-party use of any Intellectual Property
owned by or exclusively licensed to XTELUS, (b) that any third-party has a right
to use any such Intellectual Property, or (c) that any third party is
infringing, misappropriating, or otherwise violating (or has infringed,
misappropriated or violated) any such Intellectual Property.

 

(v) XTELUS has not infringed, misappropriated or otherwise violated any
Intellectual Property rights of any third parties, and XTELUS is not aware of
any infringement, misappropriation or violation of any third party rights which
will occur as a result of the continued operation of XTELUS as presently
operated and/or the consummation of the transaction contemplated by this
Agreement.

 

(vi) XTELUS has taken adequate security measures to protect the confidentiality
and value of its Trade Secrets (and any confidential information owned by a
third party to whom XTELUS has a confidentiality obligation).

 

(vii) The consummation of the transactions contemplated by this Agreement will
not adversely affect the right of XTELUS to own or use any Intellectual Property
owned, used or held for use by it.

 

(viii) All necessary registration, maintenance, renewal and other relevant
filing fees in connection with any of the Intellectual Property owned by XTELUS
and listed (or required to be listed) on Schedule 2.01(j) have been timely paid
and all necessary registrations, documents, certificates and other relevant
filings in connection with such Intellectual Property have been timely filed
with the relevant governmental authorities in the United States or foreign
jurisdictions, as the case may be, for the purpose of maintaining such
Intellectual Property and all issuances, registrations and applications
therefor. There are no annuities, payments, fees, responses to office actions or
other filings necessary to be made and having a due date with respect to any
such Intellectual Property within ninety (90) days after the date of this
Agreement.

 



 5 of 19

 



 

(ix) Notwithstanding anything to the contrary, any forms of operating system
software and/or database server software used by XTELUS to conduct its business
as currently conducted are specifically excluded from the representations made
by XTELUS in this section j.

 

(k) Liabilities. XTELUS, to the best of its knowledge, has no material
liabilities or obligations of any nature (whether fixed or unfixed, secured or
unsecured, known or unknown and whether absolute, accrued, contingent, or
otherwise) except for liabilities or obligations disclosed to GAWK in writing.

 

(l) Board Recommendation. The Board of Directors of XTELUS has unanimously
determined that the terms of the Stock Purchase are fair to and in the best
interests of the Shareholder of XTELUS.

 

(m) Ownership of Stock. NEOGEN owns and/or fully control and cause to be fully
controlled by GAWK, all of the issued and outstanding shares of capital stock of
XTELUS, free and clear of all liens.

 

(n) Material Agreements. XTELUS, to the best of its knowledge, has made
available to GAWK either an original or a correct and complete copy of each
written contract to which XTELUS is currently or in the future will be bound.
With respect to each such contract: (a) the agreement is the legal, valid,
binding, enforceable obligation of XTELUS and is in full force and effect in all
material respects, subject to bankruptcy and equitable remedies exceptions;
(b)(X) Other than resulting from any past due amounts owed to suppliers,
otherwise disclosed, and not known to be material, XTELUS is not in material
breach or default thereof, (Y) no event has occurred which, with notice or lapse
of time, would constitute a material breach or default of, or permit
termination, modification, or acceleration under, the contract; or (Z) XTELUS
has not received any notice or has any knowledge that any other party is, in
default in any respect under any contract; and (c) XTELUS has not repudiated any
material provision of the agreement.

 

(o) Tax Returns and Tax Payments.

 

(i) XTELUS has timely filed with the appropriate taxing authorities all tax
returns required to be filed by it (taking into account all applicable
extensions). All such tax returns are true, correct and complete in all
respects. All taxes due and owing by XTELUS have been paid (whether or not shown
on any tax return and whether or not any tax return was required).

 

(ii) No material claim for unpaid taxes has been made or become a security
interest against the property of XTELUS or is being asserted against XTELUS, and
no extension of the statute of limitations on the assessment of any taxes has
been granted to XTELUS and is currently in effect.

 

(iii) As used herein, “taxes” shall mean all taxes of any kind, including,
without limitation, those on or measured by or referred to as income, gross
receipts, sales, use, ad valorem, franchise, profits, license, withholding,
payroll, employment, excise, severance, stamp, occupation, premium value added,
property or windfall profits taxes, customs, duties or similar fees, assessments
or charges of any kind whatsoever, together with any interest and any penalties,
additions to tax or additional amounts imposed by any governmental authority,
domestic or foreign. As used herein, “tax return” shall mean any return, report
or statement required to be filed with any governmental authority with respect
to taxes.

 



 6 of 19

 



 

(p) Environmental Matters. XTELUS is in compliance with all Environmental Laws
in all material respects.

 

(q) Compliance With Anti-Corruption Laws. Neither XTELUS nor to the knowledge of
XTELUS, any director, officer, agent, employee or other person acting on behalf
of XTELUS has, in the course of its actions for, or on behalf of, XTELUS (i)
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; or (iii) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

 

(r) OFAC. Neither XTELUS, nor to the knowledge of XTELUS, any director, officer,
agent, employee, affiliate or person acting on behalf of XTELUS, is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department.

 

(s) Full Disclosure. All of the representations and warranties made by XTELUS
and NEOGEN in this Agreement, and all statements set forth in the certificates
delivered by XTELUS at the Closing pursuant to this Agreement, are true, correct
and complete in all material respects and do not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
such representations, warranties or statements, in light of the circumstances
under which they were made, misleading. The copies of all documents furnished by
XTELUS pursuant to the terms of this Agreement are complete and accurate copies
of the original documents. The schedules, certificates, and any and all other
statements and information, whether furnished in written or electronic form, to
GAWK or its representatives by or on behalf of any of XTELUS or its affiliates
in connection with the negotiation of this Agreement and the transactions
contemplated hereby do not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading.

 

II.2 Representations and Warranties of GAWK. GAWK represents and warrants to
XTELUS and NEOGEN as follows:

 

(a) Organization, Standing and Corporate Power. GAWK is duly organized, validly
existing and in good standing under the laws of the State of Nevada and has the
requisite corporate power and authority and all government licenses,
authorizations, permits, consents and approvals required to own, lease and
operate its properties and carry on its business as now being conducted. GAWK is
duly qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing necessary, other than in
such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a material adverse effect with
respect to GAWK.

 

(b) Corporate Authority; Noncontravention. GAWK has all requisite corporate and
other power and authority to enter into this Agreement and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement by GAWK and the consummation by GAWK of the transactions contemplated
hereby have been (or at Closing will have been) duly authorized by all necessary
corporate action on the part of GAWK. This Agreement has been duly executed and
when delivered by GAWK shall constitute a valid and binding obligation of GAWK,
enforceable against GAWK in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity.

 



 7 of 19

 



 

(c) Government Authorization. No consent, approval, order or authorization of,
or registration, declaration or filing with, or notice to, any Governmental
Entity, is required by or with respect to GAWK in connection with the execution
and delivery of this Agreement by GAWK, or the consummation by GAWK of the
transactions contemplated hereby, except, with respect to this Agreement, any
filings under the Securities Act or the Exchange Act.

 

(d) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by GAWK to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other person with respect to the
transactions contemplated by this Agreement.

 

(e) Litigation; Labor Matters; Compliance with Laws. There is no suit, action or
proceeding or investigation pending or, to the knowledge of GAWK, threatened
against or affecting GAWK or any basis for any such suit, action, proceeding or
investigation that, individually or in the aggregate, could reasonably be
expected to have a material adverse effect with respect to GAWK or prevent,
hinder or materially delay the ability of GAWK to consummate the transactions
contemplated by this Agreement, nor is there any judgment, decree, injunction,
rule or order of any Governmental Entity or arbitrator outstanding against GAWK
having, or which, insofar as reasonably could be foreseen by GAWK, in the future
could have, any such effect.

 

(f) Full Disclosure. All of the representations and warranties made by GAWK in
this Agreement, and all statements set forth in the certificates delivered by
GAWK at the Closing pursuant to this Agreement, are true, correct and complete
in all material respects and do not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make such
representations, warranties or statements, in light of the circumstances under
which they were made, misleading. The copies of all documents furnished by GAWK
pursuant to the terms of this Agreement are complete and accurate copies of the
original documents. The schedules, certificates, and any and all other
statements and information, whether furnished in written or electronic form, to
XTELUS or its representatives by or on behalf of GAWK and the GAWK Stockholders
in connection with the negotiation of this Agreement and the transactions
contemplated hereby do not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading.

 

(g) Valid Issuance of Shares. All GAWK Stock to be issued pursuant to this
Agreement, when transferred, shall be duly and validly issued, fully paid, and
nonassessable, and will be transferred free of liens, encumbrances and
restrictions on transfer other than (a) restrictions on transfer under
applicable state and federal securities laws, and (b) restrictions on transfer
under GAWK’s governing documents.

 

II.3 Representations and Warranties of NEOGEN. NEOGEN represents and warrants to
GAWK as follows:

 



 8 of 19

 



 

(a) Ownership of the Shares, NEOGEN owns, and/or completely controls and can
cause GAWK to completely control and receive complete beneficial interest in,
all of the Shares, free and clear of all liens.

 

(b) Power of Shareholder to Execute Agreement. NEOGEN has the full right, power,
and authority to execute, deliver, and perform this Agreement, and this
Agreement is the legal binding obligation of the NEOGEN and is enforceable
against NEOGEN in accordance with its terms, except that (i) such enforcement
may be subject to bankruptcy, insolvency, reorganization, moratorium, or other
similar laws now or hereafter in effect relating to creditors’ rights, and (ii)
the remedy of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of the court
before which any proceeding therefore may be brought.

 

(c) Agreement Not in Breach of Other Instruments AffectingNEOGEN. The execution
and delivery of this Agreement, the consummation of the transactions hereby
contemplated, and the fulfillment of the terms hereof will not result in the
breach of any term or provisions of, or constitute a default under, or conflict
with, or cause the acceleration of any obligation under any agreement or other
instrument of any description to which NEOGEN is a party or by which NEOGEN is
bound, or any judgment, decree, order, or award of any court, governmental body,
or arbitrator or any applicable law, rule, or regulation.

 

(d) Accuracy of Statements. Neither this Agreement nor any statement, list,
certificate, or any other agreement executed in connection with this Agreement
or other information furnished or to be furnished by NEOGEN to GAWK in
connection with this Agreement or any of the transactions contemplated hereby
contains or will contain an untrue statement of a material fact or omits or will
omit to state a material fact necessary to make the statements contained herein
or therein, in light of circumstances in which they are made, not misleading.

 

Article III

COVENANTS RELATING TO CONDUCT OF BUSINESS PRIOR TO EXCHANGE

 

III.1 Conduct of XTELUS. From the date of this Agreement and until the Closing
Date, or until the prior termination of this Agreement, XTELUS shall not, unless
agreed to by GAWK in writing:

 

(a) engage in any transaction, except in the normal and ordinary course of
business, or create or suffer to exist any security interest upon any of its
assets or which will not be discharged in full prior to the Closing;

 

(b) sell, assign or otherwise transfer any of its assets, or cancel or
compromise any debts or claims relating to their assets, other than for fair
value, in the ordinary course of business, and consistent with past practice;

 

(c) fail to use reasonable efforts to preserve intact its present business
organizations, keep available the services of their employees and preserve its
material relationships with customers, suppliers, licensors, licensees,
distributors and others, to the end that its good will and ongoing business not
be impaired prior to the Closing;

 

(d) issue any shares of capital stock;

 



 9 of 19

 



 

(e) permit any material adverse change to occur with respect to XTELUS or its
business or assets; or

 

(f) make any material change with respect to its business in accounting or
bookkeeping methods, principles or practices.

 

Article IV

ADDITIONAL AGREEMENTS

 

IV.1 Access to Information; Confidentiality

 

(a) XTELUS shall, and shall cause its officers, employees, counsel, financial
advisors and other representatives to, afford to GAWK and its representatives
reasonable access during normal business hours during the period prior to the
Closing to its properties, books, contracts, commitments, personnel and records
and, during such period, XTELUS shall, and shall cause its officers, employees
and representatives to, furnish promptly to GAWK all information concerning its
business, properties, financial condition, operations and personnel as such
other party may from time to time reasonably request.

 

(b) No investigation pursuant to this Section 4.01 shall affect any
representations or warranties of the parties herein or the conditions to the
obligations of the parties hereto.

 

IV.2 Best Efforts. Upon the terms and subject to the conditions set forth in
this Agreement, each of the parties agrees to use its best efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the Stock Purchase and the other transactions contemplated by this
Agreement. GAWK and XTELUS shall mutually cooperate in order to facilitate the
achievement of the benefits reasonably anticipated from the Stock Purchase.

 

IV.3 Public Announcements. XTELUS will not issue any press release or other
public statements with respect to the transactions contemplated by this
Agreement, except as may be required by applicable law or court process. GAWK
maymake such public announcements as required under the federal and applicable
state securities laws and regulations in the United States.

 

IV.4 Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such expenses.

 

IV.5 No Solicitation, Competition or Disclosure. Prior to Closing, Shareholders
and each officer, director, and key employee (collectively, “Key Persons”)shall
enter into a non-competition, non- disclosure and non-solicitation agreement
(“NCND”) with GAWK, in the form satisfactory to GAWK.

 

Article V

CONDITIONS PRECEDENT

 

V.1 Conditions to Each Party’s Obligation to Effect the Stock Purchase. The
obligation of each party to effect the Stock Purchase and otherwise consummate
the transactions contemplated by this Agreement is subject to the satisfaction,
at or prior to the Closing, of each of the following conditions:

 



 10 of 19

 



 

(a) No Restraints

 

No temporary restraining order, preliminary or permanent injunction or other
order preventing the consummation of the Stock Purchase shall have been issued
by any court of competent jurisdiction or any other Governmental Entity having
jurisdiction and shall remain in effect, and there shall not be any applicable
legal requirement enacted, adopted or deemed applicable to the Stock Purchase
that makes consummation of the Stock Purchase illegal.

 

(b) Governmental Approvals

 

All authorizations, consents, orders, declarations or approvals of, or filings
with, or terminations or expirations of waiting periods imposed by, any
Governmental Entity having jurisdiction which the failure to obtain, make or
occur would have a material adverse effect on GAWK or XTELUS shall have been
obtained, made or occurred.

 

(c) No Litigation

 

There shall not be pending or threatened any suit, action or proceeding before
any court, Governmental Entity or authority (i) pertaining to the transactions
contemplated by this Agreement or (ii) seeking to prohibit or limit the
ownership or operation by XTELUS, GAWK or any of its subsidiaries, or to dispose
of or hold separate any material portion of the business or assets of XTELUS or
GAWK.

 

(d) Shareholder Approval

 

NEOGEN shall have adopted and approved this Agreement and the Stock Purchase in
accordance with applicable law.

 

V.2 Conditions Precedent to Obligations of GAWK. The obligation of GAWK to
effect the Stock Purchase and otherwise consummate the transactions contemplated
by this Agreement are subject to the satisfaction, at or prior to the Closing,
of each of the following conditions:

 

(a) Representations, Warranties and Covenants

 

The representations and warranties of XTELUS and NEOGEN in this Agreement shall
be true and correct in all material respects (except for such representations
and warranties that are qualified by their terms by a reference to materiality
or material adverse effect, which representations and warranties as so qualified
shall be true and correct in all respects) both when made and on and as of the
Closing, and (ii) XTELUS and NEOGEN shall each have performed and complied in
all material respects with all covenants, obligations and conditions of this
Agreement required to be performed and complied with by each of them prior to
the Closing.

 

(b) Consents

 

GAWK shall have received evidence, in form and substance reasonably satisfactory
to it, that such licenses, permits, consents, approvals, authorizations,
qualifications and orders of governmental authorities and other third parties as
necessary in connection with the transactions contemplated hereby have been
obtained.

 

(c) Officer’s Certificate of XTELUS

 



 11 of 19

 



 

GAWK shall have received a certificate executed on behalf of XTELUS by an
executive officer of XTELUS confirming that the conditions set forth in Sections
5.01 and 5.02 have been satisfied.

 

(d) No Material Adverse Change

 

There shall not have occurred any change in the business, condition (financial
or otherwise), results of operations or assets (including intangible assets) and
properties of XTELUS that, individually or in the aggregate, could reasonably be
expected to have a material adverse effect on XTELUS.

 

(e) Secretary’s Certificate of XTELUS

 

GAWK shall have received a certificate, dated as of the Closing Date, from the
authorized representative of XTELUS, certifying (i) as to the incumbency and
signatures of the officers of XTELUS, who shall execute this Agreement and
documents at the Closing and (ii) that attached thereto is a true and complete
copy of (A) the articles or certificate of incorporation of XTELUS and all
amendments thereto, (B) the bylaws of XTELUS and all amendments thereto, and (C)
resolutions of the Board of Directors of XTELUS and NEOGEN authorizing the
execution, delivery and performance of this Agreement by XTELUS.

 

(f) Due Diligence. GAWK shall be satisfied with its due diligence
investigations.

 

(g) Schedules and Agreement. XTELUS and NEOGEN shall have provided GAWK with all
schedules and agreements, duly executed, required by this Agreement.

 

V.3 Conditions Precedent to Obligation of XTELUS. The obligation of XTELUS to
effect the Stock Purchase and otherwise consummate the transactions contemplated
by this Agreement is subject to the satisfaction, at or prior to the Closing, of
each of the following conditions:

 

(a) Representations, Warranties and Covenants

 

The representations and warranties of GAWK in this Agreement shall be true and
correct in all material respects (except for such representations and warranties
that are qualified by their terms by a reference to materiality or material
adverse effect, which representations and warranties as so qualified shall be
true and correct in all respects) both when made and on and as of the Closing,
and (ii) GAWK shall have performed and complied in all material respects with
all covenants, obligations and conditions of this Agreement required to be
performed and complied with by it prior to the Closing.

 

(b) Consents

 

XTELUS shall have received evidence, in form and substance reasonably
satisfactory to it, that such licenses, permits, consents, approvals,
authorizations, qualifications and orders of governmental authorities and other
third parties as necessary in connection with the transactions contemplated
hereby have been obtained.

 

(c) Officer’s Certificate of GAWK

 

XTELUS shall have received a certificate executed on behalf of GAWK by an
executive officer of GAWK, confirming that the conditions set forth in Sections
5.01 and 5.03 have been satisfied.

 



 

12 of 19


 



 

(d) Board Resolutions

 

XTELUS shall have received resolutions duly adopted by GAWK’s Board of Directors
approving the execution, delivery and performance of the Agreement and the
transactions contemplated by the Agreement.

 

Article VI

TERMINATION, AMENDMENT AND WAIVER

 

VI.1 Termination. This Agreement may be terminated and abandoned at any time
prior to the Closing Date:

 

(a) by mutual written consent of GAWK and XTELUS;

 

(b) by either GAWK or XTELUS if any Governmental Entity shall have issued an
order, decree or ruling or taken any other action permanently enjoining,
restraining or otherwise prohibiting the Stock Purchase and such order, decree,
ruling or other action shall have become final and nonappealable;

 

(c) by either GAWK or XTELUS if the Stock Purchase shall not have been
consummated on or before July XX, 2016 (other than as a result of the failure of
the party seeking to terminate this Agreement to perform its obligations under
this Agreement required to be performed at or prior to the Closing);

 

(d) by GAWK, if a material adverse change shall have occurred relative to XTELUS
and is not cured within five (5) days after GAWK tenders notice of the breach to
XTELUS and NEOGEN)\;

 

(e) by GAWK, if XTELUS willfully fails to perform in any material respect any of
its material obligations under this Agreement; or

 

(f) by XTELUS, if GAWK willfully fails to perform in any material respect any of
its obligations under this Agreement.

 

VI.2 Effect of Termination. In the event of termination of this Agreement by
either XTELUS or GAWK as provided in Section 6.01, this Agreement shall
forthwith become void and have no effect, without any liability or obligation on
the part of GAWK, NEOGEN or XTELUS. Nothing contained in this Section shall
relieve any party for any breach of the representations, warranties, covenants
or agreements set forth in this Agreement.

 

VI.3 Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties.

 

VI.4 Extension; Waiver. Any agreement on the part of a party to an extension or
waiver of another party’s obligations hereunder shall be valid only if set forth
in an instrument in writing signed on behalf of such party. The failure of any
party to this Agreement to assert any of its rights under this Agreement or
otherwise shall not constitute a waiver of such rights.

 

VI.5 Return of Documents. In the event of termination of this Agreement for any
reason, GAWK and XTELUS will return to the other party all of the other party’s
documents, work papers, and other materials (including copies) relating to the
transactions contemplated in this Agreement, whether obtained before or after
execution of this Agreement. GAWK, NEOGEN and XTELUS will not use any
information so obtained from the other party for any purpose and will take all
reasonable steps to have such other party’s information kept confidential.

 



 13 of 19

 



 

Article VII

INDEMNIFICATION AND RELATED MATTERS

 

VII.1 Survival of Representations and Warranties. The representations and
warranties in this Agreement or in any instrument delivered pursuant to this
Agreement shall survive until twelve (12) months after the Closing.

 

VII.2 Indemnification. Until the earlier date of July 1, 2017, or the date of
termination of this Agreement, XTELUS and NEOGEN jointly agree to indemnify and
hold GAWK (as well as its officers, directors, members, employees and agents)
harmless against and in respect of any and all actions, suits, proceedings,
demands, liabilities, judgments, costs and expenses (including, but not limited
to, reasonable attorneys’ fees and court costs) (collectively, “Losses”)
relating to: (a) all known liabilities and obligations of, or claims against,
XTELUS that are specifically not assumed by GAWK hereunder, as defined in
Attachment A to this Agreement (the “Excluded Liabilities”); (b) any and all
liabilities, obligations or claims arising out of or resulting from XTELUS’s
operation of its business or its assets prior to the Closing, specifically as is
further limited to such liabilities or claims resulting from actual business
activities or actions engaged in by XTELUS prior to the date of Closing and only
specifically pertaining to periods of time prior to Closing excluding any and
all liabilities, obligations or claims occurring after Closing even if
associated with any events which began prior to Closing but continued past the
date of Closing, as well as any post-Closing claims related to the infringement
or alleged infringement of a third parties’ Intellectual Property Rights or
proprietary rights prior to the Closing; (c) XTELUS’s breach of any covenants,
warranties or agreements set forth herein; (d) excluding any unpaid merchant
liabilities, otherwise disclosed by XTELUS prior to Closing, (i.e., liabilities
to merchants who have run deals with XTELUS or sold product or services through
XTELUS) that GAWK, in GAWK’s sole discretion, elects to pay on behalf of XTELUS;
(e) excluding any refunds or credits that GAWK, in its sole discretion, elects
to issue to XTELUS’s pre-Closing subscribers, and (f) any and all actions,
suits, proceedings, demands, assessments, judgments, costs and expenses
(including, but not limited to, court costs and actual and reasonable attorneys’
fees) incident to any of the foregoing, subject to any limitations as outlined
herein. Notwithstanding anything whatsoever to the contrary, the Indemnification
and/or any other form of liability, without limitation of any kind, offered by
XTELUS and NEOGEN or incurred by XTELUS and NEOGEN under this Agreement shall be
limited in any and every way to an absolute maximum of $300,000.00 USD.
Furthermore, in the event any Indemnification claim and/or any other form of
liability of any kind, results from, or is related to, in any manner whatsoever,
the calculation of, application of, fines or penalties related to, amounts owing
for, or failure to charge, collect and/or submit in any way, any
telecommunications usage-based tax, fee, surcharge, and/or any other amount,
duty, levy or charge imposed by any local, state, federal or other Governmental
or quasi-Governmental authority, the Indemnification offered by XTELUS and
NEOGEN shall by limited in any and every way to an absolute maximum of
$100,000.00 USD. In the event of any such Indemnification under this Agreement,
the Indemnifying Party, at its sole discretion, can determine the payment method
and/or form of payment of any Indemnification payment(s), as long as such
payment methods and/or forms or payment are acceptable to the other party.

 

VII.3 Notice of Indemnification

 

Promptly after the receipt by any indemnified party (the “Indemnitee”) of notice
of the commencement of any action or proceeding against such Indemnitee, such
Indemnitee shall, if a claim with respect thereto is or may be made against any
indemnifying party (the “Indemnifying Party”) pursuant to this Article VII, give
such Indemnifying Party written notice of the commencement of such action or
proceeding and give such Indemnifying Party a copy of such claim and/or process
and all legal pleadings in connection therewith. The failure to give such notice
shall not relieve any Indemnifying Party of any of its indemnification
obligations contained in this Article VII, except where, and solely to the
extent that, such failure actually and materially prejudices the rights of such
Indemnifying Party. Such Indemnifying Party shall have, upon request within
thirty (30) days after receipt of such notice, but not in any event after the
settlement or compromise of such claim, the right to defend, at its own expense
and by its own counsel reasonably acceptable to the Indemnitee, any such matter
involving the asserted liability of the Indemnitee; provided, however, that if
the Indemnitee determines that there is a reasonable probability that a claim
may materially and adversely affect it, other than solely as a result of money
payments required to be reimbursed in full by such Indemnifying Party under this
Article VII or if a conflict of interest exists between Indemnitee and the
Indemnifying Party, the Indemnitee shall have the right to defend, compromise or
settle such claim or suit; and, provided, further, that such settlement or
compromise shall not, unless consented to in writing by such Indemnifying Party,
which shall not be unreasonably withheld, be conclusive as to the liability of
such Indemnifying Party to the Indemnitee. In any event, the Indemnitee, such
Indemnifying Party and its counsel shall cooperate in the defense against, or
compromise of, any such asserted liability, and in cases where the Indemnifying
Party shall have assumed the defense, the Indemnitee shall have the right to
participate in the defense of such asserted liability at the Indemnitee’s own
expense. In the event that such Indemnifying Party shall decline to participate
in or assume the defense of such action, prior to paying or settling any claim
against which such Indemnifying Party is, or may be, obligated under this
Article VII to indemnify an Indemnitee, the Indemnitee shall first supply such
Indemnifying Party with a copy of a final court judgment or decree holding the
Indemnitee liable on such claim or, failing such judgment or decree, the terms
and conditions of the settlement or compromise of such claim. An Indemnitee’s
failure to supply such final court judgment or decree or the terms and
conditions of a settlement or compromise to such Indemnifying Party shall not
relieve such Indemnifying Party of any of its indemnification obligations
contained in this Article VII, except where, and solely to the extent that, such
failure actually and materially prejudices the rights of such Indemnifying
Party. If the Indemnifying Party is defending the claim as set forth above, the
Indemnifying Party shall have the right to settle the claim only with the
consent of the Indemnitee.

 



 14 of 19

 



 

Article VIII

GENERAL PROVISIONS

 

VIII.1 Notices

 

Any and all notices and other communications hereunder shall be in writing and
shall be deemed duly given to the party to whom the same is so delivered, sent
or mailed at addresses and contact information set forth below (or at such other
address for a party as shall be specified by like notice.) Any and all notices
or other communications or deliveries required or permitted to be provided
hereunder shall be deemed given and effective on the earliest of: (a) on the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number set forth on the signature pages attached hereto prior
to 5:30 p.m. (Pacific Standard Time) on a business day, (b) on the next business
day after the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a business day or later than 5:30 p.m. (Pacific
Standard Time) on any business day, (c) on the second business day following the
date of mailing, if sent by a nationally recognized overnight courier service,
or (d) if by personal delivery, upon actual receipt by the party to whom such
notice is required to be given.

 

Ifto GAWK:

5300 Melrose Avenue

Suite 42

Los Angeles, CA 90038

 

with a copy to:

 

Arden E. Anderson, Esq. Austin Legal Group, APC

3990 Old Town Ave., Suite A-112

San Diego, CA 92110 USA

 

Ifto XTELUS:

3650 Rogers Road

Suite 343

Wake Forest, NC 27587

 

All Notices to NEOGEN shall be sent “care of” XTELUS.

 



 15 of 19

 



 

VIII.2 Definitions. For purposes of this Agreement, and in addition to other
terms defined elsewhere in this Agreement, the following terms have the meaning
assigned to them below:

 

(a) an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person;

 

(b) “material adverse change” or “material adverse effect” means, when used in
connection with XTELUS or GAWK, any change or effect that either individually or
in the aggregate with all other such changes or effects is materially adverse to
the business, assets, properties, condition (financial or otherwise) or results
of operations of such party and its subsidiaries taken as a whole (after giving
effect in the case of GAWK to the consummation of the Stock Purchase);

 

(c) “ordinary course of business” means the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency);

 

(d) “person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization or other entity;

 

(e) “shares” or “stock” as used herein shall refer to any type of interest of
capital ownership, whether referring to a corporation, limited liability
company, partnership, or other entity type;

 

(f) “security interest” means any mortgage, pledge, lien, encumbrance, deed of
trust, lease, charge, right of first refusal, easement, servitude, proxy, voting
trust or agreement, transfer restriction under any shareholder or similar
agreement or any other security interest, other than (i) mechanic’s,
materialmen’s, and similar liens, (ii) statutory liens for taxes not yet due and
payable, (c) purchase money liens and liens securing rental payments under
capital lease arrangements, (iii) pledges or deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance or other similar social security legislation; and (iv) encumbrances,
security deposits or reserves required by law or by any Governmental Entity; and

 

(g) “subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, fifty percent (50%)
or more of the equity interests of which) that is owned directly or indirectly
by such first person.

 



 16 of 19

 



 

VIII.3 Interpretation. When a reference is made in this Agreement to a Section,
Exhibit or Schedule, such reference shall be to a Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated. The headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.”

 

VIII.4 Entire Agreement; No Third-Party Beneficiaries. This Agreement and the
other agreements referred to herein constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter of this Agreement. This Agreement
is not intended to confer upon any person other than the parties any rights or
remedies.

 

VIII.5 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

 

VIII.6 Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties without the prior written
consent of the other parties. Any assignment in contradiction of the above shall
be null and void. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.

 

VIII.7 Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

VIII.8 Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together will constitute one and the
same Agreement. This Agreement, to the extent delivered by means of a facsimile
machine or electronic mail (any such delivery, an “Electronic Delivery”), shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto shall re-execute original forms hereof and
deliver them in person to all other parties. No party hereto shall raise the use
of Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.

 

VIII.9 Attorneys’ Fees. In the event any suit or other legal proceeding is
brought for the enforcement of any of the provisions of this Agreement, the
parties hereto agree that the prevailing party or parties shall be entitled to
recover from the other party or parties upon final judgment on the merits
reasonable attorneys’ fees, including attorneys’ fees for any appeal, and costs
incurred in bringing such suit or proceeding.

 

[Signature Page Follows]

  



 17 of 19

 



  

IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement as of the date first above written.

 

 



GAWK:

 

 

 

 

Gawk Incorporated

 

 

 

 

By:

/s/ Scott Kettle

 

Scott Kettle, CEO

 

 

 

 

XTELUS LLC:

 

 

 

 

By:

/s/ Eric Engbers

 

Name:

Eric Engbers

 

Title:

as Member of NEOGEN HOLDINGS LLC, sole
Member of XTELUS LLC

 

 

 

 

XTELUS S.A.:

 

 

 

 

By:

/s/ Eric Engbers

 

Name:

Eric Engbers

 

Title:

Director, Attorney in Fact

 

 

NEOGEN HOLDINGS LLC:

 

 

 

 

  

Printed:

 

 

  

 

By:

/s/ Eric Engbers

Name:

Eric Engbers

 

Title:

SOLE MEMBER OF NEOGEN HOLDINGS LLC



  



 18 of 19

 



 

ATTACHMENT A – EXCLUDED LIABILITIES

 

 

 

 

 

 

 

 



19 of 19



 